SEYMOUR, Circuit Judge,
concurring in part and dissenting in part.
I concur with the majority’s analysis and disposition of this case except for its treatment of the qui tam plaintiff's own common law fraud claim. I cannot agree that federal jurisdiction under the applicable statutes extends to a qui tam plaintiff who seeks to recover for damages allegedly suffered by him individually, and I therefore dissent from the majority’s conclusion to the contrary. Historically, qui tam statutes provide for actions by one “ ‘who himself has no interest whatever in the controversy other than that given by statute____’” United States v. Hess, 317 U.S. 537, 541 n. 4, 63 S.Ct. 379, 383 n. 4, 87 L.Ed. 443 (1943) (quoting Marvin v. Trout, 199 U.S. 212, 225, 26 S.Ct. 31, 34-35, 50 L.Ed. 157 (1905)).
The False Claims Act provides that “[a] person may bring a civil action for a violar tion of section 3729 of this title for the person and for the United States Government.” 31 U.S.C. § 3730(b)(1) (1982) (emphasis added). Section 3729 is concerned only with false claims against the federal government. Thus when sections 3730 and 3729 are read together, the Act creates federal jurisdiction only over claims resulting in damage to the federal government, not damage to the qui tam plaintiff individually.
In my view, the words “for the person” in section 3730(b)(1) refer only to the qui tam plaintiff’s ability, pursuant to section 3730(c)(1) and (2), to recover a percentage amount for his own benefit out of the proceeds of the action, that is, out of the amount of damage accruing to the government. This construction comports with the private attorney general theory Congress intended to implement by these provisions. See Public Interest Bounty Hunters v. Board of Governors, 548 F.Supp. 157, 161-62 (N.D.Ga.1982).
I agree that it would be more efficient to allow a qui tam plaintiff to bring his own claim against the defendant along with the claim on behalf of the Government. However, this efficiency can be accomplished by *895pendent jurisdiction over the plaintiffs state claim. I am unwilling to be the first court to extend federal jurisdiction beyond the statutory language, particularly when the qui tam plaintiff in this case has not asked us to do so. Because I agree that plaintiff properly presented a pendent state claim, I concur in affirming the award of damages to plaintiff for its own losses.